DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “preferably”, claim 21 recites “as necessary”, claim 22 recites “preferably”, claim 23 recites “preferably” and “in particular”, claim 24 recites “preferably”, claim 25 recites “preferably”, claim 27 recites “preferably”, claim 28 recites “in particular”, claim 29 recites “preferably” and “in particular”, claim 30 recites “as necessary” and “on the one hand” and “on the other” (which is unclear what is meant by the hand terminology) , claim 31 recites “preferably”, claim 32 recites “preferably” and “in particular”, claim 33 recites “preferably”, claim 35 recites “preferably”, and claim 36 recites “in particular”, which render the 
Appropriate correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-22 and 29-31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hoofman et al. (US 9884715).
Re claim 1, Hoofman et al. teaches a packaging laminate for forming packaging for flowable products, comprising a structuring carrier layer made of fibrous material (208), and outer cover layers made of plastic (202/206), characterized in that at least one functional element designed as a chip unit and antenna unit or as a transponder unit is provided between the carrier layer and a cover layer (118 + antenna 120 is between is between 208 and 202), in that the at least one cover layer is provided continuously in the region of the functional element (202/206 is interpreted as continuous in the region of 118+120 since it is continuous near 118+120 which is interpreted as the region, in that between the carrier layer 208 and the at least one cover layer 202/206 at least one barrier layer configured as a gas barrier is provided (110 is between 202 and 208).  The Examiner has interpreted 110 as a barrier layer as it’s a conductive layer and a specific definition of a barrier/gas barrier level has not been recited to preclude such an interpretation.  Hoofman et al. teaches that the functional unit (118+ antenna 120) is between the 
	Re claim 21, the Examiner has interpreted the chip as a microchip that has connections for connecting to the antenna connections as it is connected (FIG. 1-3).  The remaining limitations are recited as optional and therefore are not required.  
	Re claim 22, a cardboard/ paper material has been discussed above re claim 20. The limitations of the cover layers are optionally recited (not required).
Re claim 29, the limitations have been discussed above re claim 20.
Re claim 30, the limitations have been discussed above re claim 21 wherein a conductor path exists in order for the antenna to connect to the chip.
Re claim 31, the limitations have been discussed above re claim 22.

`Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 23-24 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoofman et al., as discussed above.	
Re claim 23, though silent to “welded” the Examiner has interpreted that as the structure of the prior art is formed as a laminate, that it would have been obvious to weld as a means to attach the elements as part of the laminate structure, as a known means of attaching.
	Re claim 24, though silent to gluing, the Examiner notes that adhesive/ glue layers between layers of a laminate is an obvious expedient for adhesion.  “Preferably” is interpreted as optional.
Re claim 32, the limitations have been discussed above re claim 23.
Claim 25 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoofman et al., as discussed above, in view of Kayanakis et al. (US 20012682).
Re claim 25, the teachings of Hoofman et al. have been discussed above but are silent to pocket/ cavity.
Kayanakis et al. teaches a laminated card body with a fibrous layer that has a cavity for a chip (abstract+, FIG. 1+ and claim 1+).
Prior to the effective filing date it would have been obvious to combine the teachings for the known technique of cavity/ pocket placement of chips/modules for reduction in size, protection, etc.
Re claim 33 the limitations have been discussed above re claim 25 wherein adhering an element such as a chip in a cavity/ recess/ pocket formed by stamping or material removal is well .
Claims 26-28 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoofman et al., as discussed above, in view of Shimammura et al. (US 5122340).
Re claims 26-28, Hoofman et al. is silent to specifically reciting blanks/ sleeves/ packaging with a top, base, and sleeve section.  FIG. 1 teaches a juice container and thus it would have been obvious to be fluid tight to prevent leakage.
Nonetheless, Shimammura et al. teaches blanks and sleeves (FIG. 7+ and abstract+).
Prior to the effective filing date it would have been obvious to combine the teachings to have known means to form the sealed containers.
Re claims 34-36 the limitations have been discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL I WALSH/Primary Examiner, Art Unit 2887